DETAILED ACTION
Following applicant’s amendment filed 7/26/2021, claims 20-35 and 37-39 are pending with claims 29-35, 37 and 38 withdrawn from consideration.  Claims 20-28 and 39 are treated on their merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Walton on 8/4/2021.

The application has been amended as follows: 

IN THE CLAIMS:

Claim 20, line 15: “wherein the continuous resting surface extends vertically over at least 50mm until” is changed to --wherein the continuous resting surface extends along a vertical plane over at least 50mm above--

Claim 39, line 19: “wherein the continuous resting surface extends vertically over at least 50mm until” is changed to --wherein the continuous resting surface extends along a vertical plane over at least 50mm above--

Claims 29-35, 37 and 38 are canceled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243.  The examiner can normally be reached on Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/KEVIN F MURPHY/Primary Examiner, Art Unit 3753